DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 8, 15, 21 recite at least one of	“to be positioned”, “to be calculated”, “to be positioned”, “to be worn”.	However it is not clear what “to be” means since such a limitation can be viewed as a desired result rather that a positive recitation and is therefore indefinite.	Claim 19 recites “generating phase-shifted physiological data based on the physiological data, a phase difference between a first signal represented by the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 15-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najarian (US 2012/0123232 A1) in view of Karakonstantis (US 2015/0220486 A1) and Ding (US 2016/0038083 A1).	With respect to Claim 1 and 15 and 21 Najarian teaches	A method comprising (See Fig 5): 	receiving physiological data from a set of sensors of a garment worn by a user, the physiological data describing muscle activation of a muscle of the user while performing an exercise, the set of sensors configured to be positioned abut the muscle and to generate the physiological data (See Para[0025]);  	selecting a first portion and a second portion of the physiological data, the first portion corresponding to a first frequency band and the second portion corresponding to a second frequency band, the second frequency band higher than the first frequency band (See Para[0015]); 	However Najarian is silent to the language of 	determining a muscle fatigue measurement of the muscle by determining a ratio between a power of the first frequency band and a power of the second frequency band;  and 	providing the muscle fatigue measurement for display to the user via a client device. 	Nevertheless Karakonstantis teaches	determining a muscle fatigue measurement of the muscle by determining a ratio between a power of the first frequency band and a power of the second frequency band;   (See Para[0002])	However Karakonstantis is silent to the language of	providing the muscle fatigue measurement for display to the user via a client device.(See Para[0101]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Najarian and determine ratio between a power of the first frequency band and a power of the second frequency band such as that of Karakonstantis	One of ordinary skill would have been motivated to modify Najarian, because such a determination would lead to useful information about the user.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Najarian and have a display such as that of Ding.	One of ordinary skill would have been motivated to modify Najarian because, a display would allow one to visualize the data. 	With respect to Claims 2 and 16 Narjarian teaches	The method of claim 1, wherein the sensors include an electromyography 
(EMG) electrode and the physiological data includes electromyography data generated by the muscle (See Para[0103]). 	With respect to Claims 3 and 17 Narjarian teaches	The method of claim 1, 	wherein selecting the first portion and the second portion of the physiological data comprises removing a baseline shift amount from the physiological data, the baseline shift amount corresponding to a third frequency band lower than a threshold (See Para[0190]). 	With respect to Claims 4 and 18 Narjarian teaches	The method of claim 1, further comprising generating an electromyography signal represented by the physiological data, and calculating a frequency spectrum of the electromyography signal over a time interval, wherein the first portion and the second portion correspond to the time interval (See Para[0024]). 	With respect to Claim 7 Najarian teaches	The method of claim 1, 	further comprising heart rate variability data including a heart rate variability, further comprising: determining a reference fatigue level based on the heart rate variability;  and determining a fatigue level of the user based on the reference fatigue level and the muscle fatigue measurement.  (See Para[0004])	With respect to Claim 8 Najarian teaches	The method of claim 1, 	further comprising determining a start and stop time bound over which the muscle fatigue measurement is to be calculated, wherein the physiological data is accumulated over the determined time bound (See Para[0008]-[0009]). 	With respect to Claim 9 Najarian teaches	The method of claim 1, (See Para[0209]). 
	With respect to Claim 10 Najarian teaches	The method of claim 1, 	wherein determining the muscle fatigue measurement of the muscle for the exercise is further based on historical muscle fatigue measurements of exercises previously performed by the user, the muscle fatigue measurement indicating a pattern of performance of the muscle. (Para[0257])	With respect to Claim 11 Najarian teaches	The method of claim 1, 	wherein the physiological data is accumulated over a time interval, further comprising determining the time interval by classifying the physiological data (See Para[0008]-[0009]).. 	With respect to Claim 12 Najarian teaches	The method of claim 11, 	wherein classifying the normalized physiological data comprises: 	determining active periods of time during which the user actively performed the exercise, the physiological data received during the active periods of time accumulated for the muscle fatigue measurement. 	With respect to Claim 13 Najarian teaches	The method of claim 11, 	wherein classifying the physiological data comprises: determining an inactive period of time during which the user did not actively perform the exercise, the physiological data received during the inactive period of time not accumulated for the muscle fatigue measurement.  (See Para[0133])

	Claims 5, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Najarian (US 2012/0123232 A1) in view of Karakonstantis (US 2015/0220486 A1) and Ding (US 2016/0038083 A1) as applied to claim 1 above, in 

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najarian (US 2012/0123232 A1) in view of Karakonstantis (US 2015/0220486 A1) and Ding (US 2016/0038083 A1)  as applied to claim 1 above, and further in view of Inan (US 2018/0160966 A1).
	With respect to Claim 5 Najarian is silent to the language of	The method of claim 1, 	wherein determining the muscle fatigue measurement further comprises determining a dynamic interference by: generating an envelope of the physiological data, selecting a first portion and a second portion of the envelope, the first portion corresponding to the first frequency band and the second portion corresponding to the (See Para[0158]): 	generating an envelope of the physiological data (See Para[0159])		However Inan is silent to the language of	selecting a first portion and a second portion of the envelope, the first portion corresponding to the first frequency band and the second portion corresponding to the second frequency band, and determining a ratio between a power of the first frequency band of the envelope to a power of the second frequency band of the envelope.	Nevertheless Karakonstantis teaches	selecting a first portion and a second portion of the envelope, the first portion corresponding to the first frequency band and the second portion corresponding to the second frequency band, and determining a ratio between a power of the first frequency band of the envelope to a power of the second frequency band of the envelope. (See Para[0002])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Najarian and determine dynamic interference such as that of Inan	One of ordinary skill would have been motivated to modify Najarian because determining dynamic interference would allow one to remove the interference signal and produce more accurate data.	It would have been obvious to one of ordinary skill in the art at the time of filing to  such as that of Karakonstantis.	One of ordinary skill would have been motivated to modify Najarian because such a determination would lead to useful information about the user using accurate data.	With respect to Claim 6  Najarian is silent to the language of	The method of claim 5, 	further comprising removing the dynamic interference from the ratio between the power of the first frequency band of the physiological data and a power of the second frequency band of the physiological data. 	Nevertheless Inan teaches	further comprising removing the dynamic interference from the ratio between the power of the first frequency band of the physiological data and a power of the second frequency band of the physiological data. (See Para[0158]): 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Najarian and remove the dynamic interference such as that of Inan.	One of ordinary skill would have been motivated to modify Najarian because removing the interference signal would produce more accurate data.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najarian (US 2012/0123232 A1) in view of Karakonstantis (US 2015/0220486 A1) and Ding (US 2016/0038083 A1)  as applied to claim 11 above, and further in view of Wiebe (US 2017/0071548 A1).	With respect to Claim 14 Najarian is silent to the language of	The method of claim 11, 	wherein classifying the physiological data comprises: determining a quality of physical contact between the sensor and a portion of skin of the user during a period of time;  and 	responsive to determining that the quality of physical contact is less than a threshold quality, modifying the physiological data received during the period of time.	Nevertheless Wiebe teaches	wherein classifying the physiological data comprises: determining a quality of physical contact between the sensor and a portion of skin of the user during a period of time (See Abstract and Para[0047]);  and 	responsive to determining that the quality of physical contact is less than a threshold quality, modifying the physiological data received during the period of time (See Abstract and Para[0047]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Najarian and determine quality of contact such as that of Wiebe.	One of ordinary skill would have been motivated to modify Najarian, because determining quality of contact would produce accurate results..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863